Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a system and a method for controlling a tube current for acquiring at least one x-ray image; wherein the system and method require a preview acquisition of a region under examination, determine a three-dimensional modulated x-ray attenuation of the region from the preview acquisition, determine the initial tube-current profiles from the three-dimensional modulated x-ray attenuation, define a tolerance band for real-time modification of the current from the initial tube current profiles and a maximum tube current that does not overheat, measure the actual attenuation, determine the adjusted tube current profile from the actual attenuation and adjust the tube current from the adjusted current profile. Independent claims 1 and 11 each define a method and system specifically require this process. Dependent claims 2-10 and 12-20 are allowable for depending on either claim 1 or 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nett (US 2018/0049714 A1) teaches a method and a system for automatic exposure control that requires estimating attention properties of a subject. However, Nett does not teach generating an adjusted current involving the steps of the claimed invention.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DON K WONG/               Primary Examiner, Art Unit 2884